OFFICE OF THE Al7ORNEY       GENERAL    OF TEXAS
                          AUSTIN




    Honorable Tom I,.Hartley
.   Criminal District Attorney
    Edinburg, Texas
    Dear Sir:                    Attention:    Jaok Ross
                                 Opinion No. O-3873
                                 Re: Does Seotion 5 of House Bill
                                      186 (new.whIte wing and dove
                                      law) prohibit the hunting,
                                      taking, shooting or killing
                                      or wild ducks, or other
                                      migratory bIrUs, In the pro-
                                      hibited area designated In
                                      said seotfon?
              ln reply to your letter of recent date requesting
    our opinion on the question stated above, we.deem It proper
    to quote'the.followIng from your letter:
              Y3eotion Five (3) of H. B. No. 186, after
         setting out that portion of the State Inoluded ,
         In the prohibited area, reads as follows:
              n*.....and said area Is hereby set aside
         as a nesting and propagating grounds for
         white-winged doves, ohaohalaca and other
               within which area It shell bemw-
         %%t    any time to hunt, take, shoot or
         kill eng kind or species of wild ITOWl
         hereinabove mentioned.'
              Qeotion   Two (2) of said Bill reads In part
         as follows:
              "*It shall be unlatiul to huntor shoot
         mourning doves, white-winged doves, or a
                                             -T35
         migratory bird. or any other game bir
         this State, with a shotgun larger than ten
Honorable Tom L. Hartley, Page 2


          gauge, and that is capable of holding
          more than three (3) shells at one
          loading - - - -.*
             "The title of said Bill reads In part as
     follows:
             nt - - - - presoribing the time when
          It shall be legal to hunt certain game,
          setting aside certain territory as a
          nesting and propagating ground for oer-
          tain game, and prohibiting hunting and
          shooting therein;.......'
              Weotlon   9 of said   ~lllreads   In part as
     follows :
             *I.,..,. and that there Is urgent need
          of setting aside as a game sanctuary the
          area desoribed In this Aot as a nesting
          and propagating grounds wherein all hunt-
          ing and shooting of game birds and game
          animals shall be prohibited so as to
          oonserve and proteot white-winged doves,
          red-billed pigeona, and ohaohalaoa, and
          other game that neat and propagate In
          said erea, all oreate an emergenay and
          publio necessity* eta.
             *Ii the wording 'hereinabove mentioned' In
     Section Five (5) relates to the entire bill it
     oertainly would include any migratory bird, suoh
     as wild duck. It is my opinion that said lang-
     uage relates to the entire bill.

          *If the wording *hereinabove mentioned' In
     said section Inoludes only 3eotion Five (3)
     there may be some queetion as to the Intention
     of the Legislature, but taking Section Five
     (5) with the title of the Bill * - - - and
     prohibiting hunting and shooting therein; ---*
     and the reference to *other game* In aonnec-
     tion with the language that follows It, ie,
     that It shall be unlawful * -- at any time to
     hunt, take, shoot or kill any kind or speoiee
Honorable Tom L. Hartley, Page 3


     of wild fowl hereinabove mentioned' (and also
     taking Into consideration the language of
     Section Nine (9) as set out above) it is my
     opinion that said Seotion Five (5) of said
     Bill prohibits the hunting, taking, shooting
     or killing of wild duoks and other game
     fowls In the prohibited area described."
          For convenience In reference, we Incorporate the
whole of Seotion 5 of the Act under consideration. It fol-
lows :
           "Sec. 5. That portion of the State lying
     between the Rio Grande River and a line extend-
     ing from a point on the Rio Grande River North
     along the oomon boundary~line of Zapata and
     Starr Counties to the South.boundary line of
     State Highway 4; thence along the South bound-
     ary line of the right of way of state,HIghway
     4 to a point where said South right of way
     boundary Interssots the West boundary of the
     oity limits of the City of Brownsville In
     Oameroh County; thenoe along the West oity
     limits of the City of Brownsville to the
     point where same Interseots the Rio Grande
     River, is hereby recognized  as an area In
     whioh white-winged doves and chaohalaca nest
    and propagate; and said area Is hereby set
     aside as a nesting  and propagating grounds
     ior white-winged doves, ohachalaoa and other
       ame within which area It shall be unla
     %%y     time to hunt, take, shoot, or kI?%y
     kind or speoiea of wild fowl hereinabove men-
    ,Eed.*
          Seotion 1 of House Bill No.,186 prescribes the open
season for taking of mourning doves and white-winged doves In
this state. Section 2 fixes the bag limits of such doves.
          Seotion 3 limits the size of guns and number of
shells to be used throughout the State In hunting and shoot-
ing *mourning doves, white-winged doves, or any migratory
bird, or any other game bird of this state." mere Is no
lImItatI,onof territory wherein this section o? the stat-
ute Is applicable; It applies to all bird hunters within the
State.
Honorable Tom L. Hartley, page 4


          Seotion 4 authorizes game wardens to take affi-
davits; there la no mention of any birds In this seotion.
          From Sutherland on Statutory Construction, we take the
following quotation;
          *In dealding y:hetherwords of reference
     are to be understood In the largest or In the
     narrowest sense, whether they extend to the
     whole .*+ to a part only of any act, the oourt
     considers the subjeot matter of the section
     In whioh such words are~found, and oontrasts
     It with that of the preceding sections. Thus,
     where a seotion whioh dealt with a new subject
     used the words tnothing hereinbefore oontained,'
     It was held that the reference was confined
     to matters oontained In that seotion and did
     hot extend to earlier portions of the Act.*
     (Sutherland1 Statutory Construotion, Sec. 257,
     p. 338; Lew 8' Sutherland Statutory Oonatruo-
     tion, Seo. 405, p. 789.)
          In Seotion 5, the subjeot matter Is the oreatlon
of a game preserve, and deals only with Its establishment
and the limitation of hunting within Its boundaries.   It
is olear to us that the use of the undereoorsd words In
the phrase White-winged doves, chachalaoa
Is restrioted by application of the doctrine o
          It Is likewise olear that the
          the final sentenoe of section 5 (it be unlawful
at any time to hunt, take, shoot, or kill any kind or
epeoies of wild fowl hereinabove mentioned" hamferenoe
 nl to those mentioned 1 th       ti    I      "white-winged
loves and ohaohalaoan andnalleo~e~heo%ff&%C    "kind or
speoiea" of same,
     We observe your references to the title and emer-
genoy alause of the Aot. However, neither the title of a
statute, nor Its emergency clause has any enaoting foroe.
The body of the Act controls. Red River National Sank v.
Ferguson, 109 Tex. 287, 206 3. W. 923, affirming 192 S.W.
1088; Lloyd's Casualty Co.,v. Lem, (Civ. App., writ dis-
missed) 62 S.W. (2d) 497; Missouri-Kansas-Texas Ry. Co. V.
Thomason, (Civ. App., writ refused) 280'S.W. 525; 39 Tex.
JUT. 226, Sec. 121.
    Honorable Tom L, Hartley, Page 5


              In view of the foregoing, It Is our opinion that
J   Section 5 of House Bill No: 186 does not prohibit &he hunt-
    ing* taking, shooting or killing of wild duoks or other
    migratory b de (other than all kinds and species of white-
    winged dovdf and ohaohalaoa)In the area designated In said
    seotion.


                                             Yours very truly
     APPEOVED 8Ep 15, 1941
                                       A!iTOF@IEYGENERALOFTEXAS

                                       By   (8) Benjamin Woodall
                                                       Aseietsnt


    BW:cO
    aa:   a.ame Fish h Oyster aomaIsslon                        !
          Au&.l, Texas



                                           Op~inlonaomm3.ttee
                                           By B. W. B. OhaIXnU2.U